Citation Nr: 0104424	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from November 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1999 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied that new and material 
evidence had been submitted for the claim of entitlement to 
service connection for arthritis. 


FINDINGS OF FACT

1.  In an April 1946 decision, the RO denied entitlement to 
service connection for arthritis. 

2.  Evidence received subsequent to the unappealed April 1946 
decision of the RO is new and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

The additional evidence received subsequent to the RO's April 
1946 decision, which denied service connection for arthritis, 
is new and material and the claim for service connection for 
arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

The evidence of record at the time of the April 1946 RO 
decision may be briefly summarized.  Service medical records 
show that the veteran was treated on several occasions for 
arthritis in 1944 and 1945 diagnosed as arthritis, acute, 
infective and acute arthritis of the right knee.  The 
discharge examination showed no pertinent abnormality 
relating to arthritis.  

In April 1946 the RO denied service connection for arthritis.  
At that time the Board determined that arthritis was not 
found on the separation examination.  The April 1946 decision 
is final.  He was notified of that decision and of his 
appellate rights.  He did not appeal that determination and 
that decision is final.  38 U.S.C.A. § 7105 (West 
1991)However, the veteran may reopen his claim by submitting 
new and material evidence. 38 C.F.R. § 3.156 (2000).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000).

Evidence received in connection with the veteran's 
application to reopen his claim includes VA and private 
medical records covering a period from the mid 1950s to 1999.  
During this time he was treated for various disorders, to 
include arthritis.  A VA examination was conducted in July 
1999 and November 1999.  The diagnoses were degenerative 
joint disease and osteoporosis of the cervical, thoracic, and 
lumbar spine.

To summarize, the evidence submitted into the record since 
the April 1946 RO decision clinically shows for the first 
time following service that the veteran currently suffers 
from arthritis.  Accordingly, the Board finds that this 
evidence is new and material and the claim of service 
connection for arthritis is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for arthritis is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:


1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for 
arthritis since service, which are not 
currently of record.  

2.  A VA examination should be conducted 
by a rheumatologist in order to determine 
the nature, severity and etiology of any 
arthritic disorder.  The claims folder and 
a copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination and this 
fact should be acknowledged in the 
examination report.  All indicated tests 
and studies should be accomplished, to 
include X-rays if necessary.  Following 
the examination, and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as whether it is as likely as not 
that any arthritic disorder currently 
diagnosed is related to service?  

A complete rational for any opinion 
expressed should be included in the 
examination report.

3.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (2000) regarding failure to 
report for scheduled VA examinations.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


